Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REQUIREMENT FOR UNITY OF INVENTION
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species 1: as shown in Figures 1A-2A.
Species 2: as shown in Figures 2B-2D. 
Species 3: as shown in Figures 2E-2F. 
Species 4: as shown in Figure 2G. 
Species 5: as shown in Figure 2H.
Species 6: as shown in Figure 3A. 
Species 7: as shown in Figures 3B-3D. 
Species 8: as shown in Figure 4A.
Species 9: as shown in Figure 4B. 
Species 10: as shown in Figures 5A, 5B.
Species 11: as shown in Figures 6A-6C.
Species 12: as shown in Figure 7A. 
Species 13: as shown in Figure 7B. 
Species 14: as shown in Figure 7C. 
Species 15: as shown in Figure 7D. 
Species 16: as shown in Figure 7E. 
Species 17: as shown in Figure 8A. 
Species 18: as shown in Figure 8B.
Species 19: as shown in Figure 9A. 
Species 20: as shown in Figure 9B. 
Species 21: as shown in Figure 9C. 
Species 22: as shown in Figure 9D.
Species 23: as shown in Figure 9E. 
Species 24: as shown in Figure 9F. 
Species 25: as shown in Figure 9G.
Species 26: as shown in Figure 9H. 
Species 27: as shown in Figure 9I.
Species 28: as shown in Figure 9J.
Species 29: as shown in Figure 10A. 
Species 30: as shown in Figure 10B. 
Species 31: as shown in Figure 10C. 
Species 32: as shown in Figure 11A. 
Species 33: as shown in Figure 11B. 
Species 34: as shown in Figure 11C . 
Species 35: as shown in Figure 11D.
Species 36: as shown in Figure 11E. 
Species 37: as shown in Figure 12A. 
Species 38: as shown in Figure 12B. 
Species 39: as shown in Figure 12C.
Species 40: as shown in Figure 13A. 
Species 41: as shown in Figure 13B. 
Species 52: as shown in Figure 13C.
Species 43: as shown in Figure 14A. 
Species 44: as shown in Figure 14B.
Species 45: as shown in Figure 14C.
Species 46: as shown in Figure 15A. 
Species 47: as shown in Figure 15B. 
Species 48: as shown in Figure 15C. 
Species 49: as shown in Figure 16A. 
Species 50: as shown in Figure 16B. 
Species 51: as shown in Figure 16C. 
Species 52: as shown in Figure 16D.
Species 53: as shown in Figure 16E. 
Species 54 as shown in Figure 17A. 
Species 55: as shown in Figure 17B.
Species 56: as shown in Figure 17C. 
Species 57: as shown in Figure 17D. 
Species 58: as shown in Figure 17E.
Species 59: as shown in Figure 18A. 
Species 60: as shown in Figure 18B.
Species 61: as shown in Figure 18C.
Species 62: as shown in Figure 18D. 
Species 63: as shown in Figure 18E. 
Species 64: as shown in Figure 18F. 
Species 65: as shown in Figure 18G. 
Species 66: as shown in Figure 19A. 
Species 67: as shown in Figure 19B. 
Species 68: as shown in Figure 19C.
Species 69: as shown in Figure 20A. 
Species 70: as shown in Figure 20B. 
Species 71: as shown in Figure 20C. 
Species 72: as shown in Figure 20D.
Species 73: as shown in Figure 21A. 
Species 74: as shown in Figure 21B. 
Species 75: as shown in Figure 22A.
Species 76: as shown in Figure 22B. 
Species 77: as shown in Figure 22C.
Species 78: as shown in Figure 23.
Species 79: as shown in Figure 24A. 
Species 80: as shown in Figure 24B. 
Species 81: as shown in Figure 25A. 
Species 82: as shown in Figure 25B. 
Species 83: as shown in Figure 25C. 
Species 84: as shown in Figures 26A-26B 
Species 85: as shown in Figures 27A-27B. 
Species 86: as shown in Figure 27C. 
Species 87: as shown in Figures 27D-27F. 
Species 88: as shown in Figures 28A-28B.
Species 89: as shown in Figure 28C.
Species 90: as shown in Figures 28D-28E.
Species 91: as shown in Figure 29A.
Species 92: as shown in Figure 29B.
Species 93: as shown in Figure 29C.
Species 94: as shown in Figure 29D.
Species 95: as shown in Figure 29E.
Species 96: as shown in Figure 29F.
Species 97: as shown in Figure 29G.
Species 98: as shown in Figure 30A.
Species 99: as shown in Figure 30B.
Species 100: as shown in Figure 31.
Species 101: as shown in Figures 32A-32B.
Species 102: as shown in Figures 33A-33B
Species 103: as shown in Figures 34A, 34B, 35A, 35B, 36A, 36B.
Species 104: as shown in Figure 37A.
Species 105: as shown in Figure 37B.
Species 106: as shown in Figure 37C.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  no claim is found to be generic.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
Any inquiry concerning this communication should be directed to Lisa Homza whose telephone number is (571) 272-3592. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000		
/Lisa Nhung Homza/
Patent Examiner - Art Unit 2837
July 15, 2022

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837